I concur in the judgment of affirmance and in the main with what is said in the opinion of Mr. Justice Richards. An investigation as to the insanity of a defendant in a murder case may take as wide a range as the investigation of that subject in any other type of case, and the limitations to be placed upon this testimony is largely in the discretion of the trial court. (Estate of Baker, 176 Cal. 430 [168 P. 881].) The declarations of the defendant are admissible in evidence as verbal acts tending to show the mental condition of the defendant. The fact that such declarations might tend to degrade the character of the defendant or excite prejudice against him is no reason for excluding the evidence. A defendant *Page 377 
who has placed his mental condition in issue and who admits that he committed the criminal act charged against him opens the door to the widest possible investigation of his mental status, and he cannot complain of the fact that the people present and rely upon evidence which is inconsistent with his theory as to his insanity.
The defendant claims that he is suffering from a type of insanity known as paranoia. This type of insanity always manifests itself by one or more delusions. The delusion apparently relied upon by the defendant in this case is that he was wronged by the man he killed. The evidence is insufficient to establish that such belief was an insane delusion, for the evidence clearly shows that the defendant believed, and had reason to believe, that the deceased and Mrs. Peirano entered into a conspiracy to compel the defendant to marry Mrs. Peirano and that in the course of this conspiracy the deceased took advantage of the fact that the defendant was having meretricious relations with the woman by himself causing the woman to become pregnant and then prompting the woman to claim that the child was begotten by the defendant and to demand that the defendant marry her for that reason. As ground for this belief the defendant knew that Cox had asked him to marry Mrs. Peirano about the time the child was begotten; that when it was born Mrs. Peirano gave the defendant's name as the father of the child and demanded that he marry her and that the woman persistently refused to show the defendant the child, although he agreed to marry her if the child appeared to be his. After nearly five years' effort to have the birth certificate changed, the defendant on the day the murder was committed was completely baffled in his efforts to obtain redress by having Mrs. Peirano arrested. Immediately after the refusal of the district attorney and sheriff to act he procured the gun and killed Cox, the other member of the conspiracy. It is evident that the defendant's conclusion that he had been wronged by Cox was not an insane delusion, for it was based upon reason and facts.
I feel that I do not sufficiently understand the sex psychology of an illicit triangle of love and passion to join in the statement of the majority opinion in that regard. As I understand the main opinion, it advances the theory that the defendant killed Cox because he thought the *Page 378 
woman showed Cox a higher degree of love than she did him; but it appears that both Cox and the woman wanted the defendant to marry her and both claimed that he was the father of the child. The defendant seems to have believed that he was the victim of too great a demonstration of affection instead of too little.
I do not concur in the concluding paragraph of the main opinion because I do not feel that we are called upon to pass judgment upon the previous life of the defendant.